      3:18-cv-03112-RM-TSH # 26      Page 1 of 4                                      E-FILED
                                                           Thursday, 02 July, 2020 05:09:04 PM
                                                                 Clerk, U.S. District Court, ILCD

                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE CENTRAL DISTRICT OF ILLINOIS
                           SPRINGFIELD DIVISION


PAMELA CARY,                                 )
                                             )
      Plaintiff,                             )
                                             )
 v.                                          )       Case No. 18-3112
                                             )
ANDREW SAUL,                                 )
Commissioner of Social Security,             )
                                             )
      Defendant.                             )

                                    OPINION

RICHARD MILLS, United States District Judge:

      In an Opinion and Order entered on February 14, 2020, the Court granted

Plaintiff Pamela Cary’s motion for summary judgment and denied the motion of

the Defendant Commissioner of Social Security. Pursuant to the fourth sentence of

42 U.S.C. § 405(g), the Decision of the Commissioner was reversed and the cause

remanded for a rehearing and new decision.

      Pending is the Commissioner’s Motion to Alter or Amend Judgment under

Federal Rule of Civil Procedure 59(e).

      Like Rule 60, Rule 59(e) is “reserved for extraordinary cases.” Runnion ex

rel. Runnion v. Girl Scouts of Greater Chicago and Northwest Indiana, 786 F.3d

510, 521 (7th Cir. 2015). “The purpose of Federal Rule of Civil Procedure 59(e) is


                                         1
       3:18-cv-03112-RM-TSH # 26        Page 2 of 4




to allow a party to bring to the district court’s attention a manifest error of fact or

law so that it may correct, or at least address, the error in the first instance.” A&C

Construction & Installation, Co. WLL v. Zurich American Insurance Co., ___ F.3d

___, 2020 WL 3527303, at *4 (7th Cir. June 30, 2020). The rule does not permit a

“party to introduce new evidence or advance arguments that could and should have

been presented to the district court prior to the judgment.” Id.

      In its previous Order, the Court recognized there was some conflicting

evidence regarding the extent of any limits to Cary’s concentration and focus. The

Court noted that the ALJ found Cary to have a residual functional capacity with

physical restrictions and mental limits to “simple, routine tasks” with no more than

“simple work-related decisions” and social restrictions providing that she could

“tolerate occasional interaction with supervisors and coworkers, but no contact

with the general public.”

      The Court’s Order referenced the hypothetical posed by the ALJ to the

vocational expert asking, inter alia, whether an individual who “is limited to

simple routine tasks and simple work-related decisions, and they could have

occasional interaction with supervisors and coworkers, and no interaction with the

public” could perform any work. The Court noted the vocational expert found that,

while Cary could not perform her past work, jobs did exist in the national economy

for her.


                                            2
         3:18-cv-03112-RM-TSH # 26   Page 3 of 4




      The Court found as follows:

      [T]he hypothetical posed to the vocational expert did not adequately account
      for Cary’s limitations listed on the standardized worksheets. Because the
      hypothetical did not account for an individual with a moderately limited
      ability to carry out detailed instructions, moderately limited ability to
      maintain attention and concentration for extended periods and moderately
      limited ability to complete a normal workday and workweek without
      interruptions from psychologically based symptoms and to perform at a
      consistent pace without an unreasonable number and length of rest periods,
      the vocational expert did not have an adequate basis to evaluate all of Cary’s
      impairments, including those in concentration, persistence and pace. See
      e.g., DeCamp, 916 F.3d at 676.


Doc. No. 18, at 11. Because it could not determine whether the vocational expert

would have identified other work if the ALJ’s hypothetical accounted for

impairments in concentration, persistence and pace, the Court concluded that the

ALJ’s error was not harmless.

      The Court recognized that this was a close case.          In its motion, the

Commissioner notes that several Seventh Circuit opinions since April 2019 have

deemphasized the importance of the worksheet and highlighted the importance of

the psychological experts’ narrative opinions. However, almost all of the cases

cited by the Commissioner were decided before this Court’s February 14, 2020

Order.

      The Commissioner could have sought leave to respond to Cary’s motion or

file a notice of supplemental authority if it believed that a Seventh Circuit case

decided after the Commissioner’s summary judgment motion controlled the
                                         3
      3:18-cv-03112-RM-TSH # 26     Page 4 of 4




outcome of this case. Because the evidence could have previously been presented,

the Court concludes that this is not an “extraordinary case” wherein relief under

Rule 59(e) is warranted.

      Ergo, the Defendant’s motion to alter or amend judgment [d/e 21] is

DENIED.

ENTER: July 2, 2020

                           FOR THE COURT:
                                                  /s/ Richard Mills
                                                  Richard Mills
                                                  United States District Judge




                                       4
